Case 2:18-cv-14091-KM-JBC Document 5-4 Filed 11/19/18 Page 1 of 2 PageID: 70




                 EXHIBIT B
                                                      Case 2:18-cv-14091-KM-JBC Document 5-4 Filed 11/19/18 Page 2 of 2 PageID: 71

                                                                                                                                               Loss Chart
                                                                                                          Losses of Susan S. Church in Cocrystal Pharma, Inc. f/k/a/ BioZone Pharmaceuticals, Inc.
Client Name                    Susan S. Church                                                                                                    (COCP)
                          Cocrystal Pharma, Inc. f/k/a/
Company Name             BioZone Pharmaceuticals, Inc.                                                                     90 Day Lookback Average                 $2.4910                                              LIFO Loss Total          $52,204.61
Ticker Symbol                        COCP                                                                                                                                                                               Dura LIFO Total          $52,204.61
Class Period Start                 9/23/2013                                                                                                                                                                            Shares Retained              4,333
Class Period End                    9/7/2018

                                                                                                                                                                                                                                               Securities
                                                                                                                                                                                                        Avg. Trading
                                                                                                              Price Per                                                                    Actual Sales                                       Held at Close                                Total
                                                                                                                                                                                                        Price on Date
                                                                                                    Price Per Security                                       Disposition      Securities    Price Per                     Total Proceeds        of Class    Per Security    Retained   Proceeds/Loss
                                                                                                                                                                                                           of Sale*
 Acquisition Date Quantity of Securities Purchased Quantity of Securities Adjusted                  Security Adjusted                Total Cost                 Date            Sold        Security                        from Sale            Period        Value          Value       (LIFO)      Dura LIFO**
           10/1/2013                                 80,000                              2,666.67    $0.5600    $16.80                     $44,800.0000                                                                            $0.0000        2,666.67     2.491       $ 6,642.67   $38,157.33      $38,157.33
           10/2/2013                                 20,000                                666.67    $0.5000    $15.00                     $10,000.0000                                                                            $0.0000           666.67    2.491       $ 1,660.67    $8,339.33        $8,339.33
           10/4/2013                                  8,000                                266.67    $0.4750    $14.25                       $3,800.0000                                                                           $0.0000           266.67    2.491       $    664.27   $3,135.73        $3,135.73
            6/1/2017                                 10,000                                333.33    $0.2000     $6.00                       $2,000.0000                                                                           $0.0000           333.33    2.491       $    830.33   $1,169.67        $1,169.67
            6/1/2017                                  1,800                                 60.00    $0.2000     $6.00                         $360.0000                                                                           $0.0000            60.00    2.491       $    149.46    $210.54           $210.54
            6/1/2017                                  5,200                                173.33    $0.1971     $5.91                       $1,024.9200                                                                           $0.0000           173.33    2.491       $    431.77    $593.15           $593.15
            6/2/2017                                  1,000                                 33.33    $0.2000     $6.00                         $200.0000                                                                           $0.0000            33.33    2.491       $     83.03    $116.97           $116.97
            6/2/2017                                  4,000                                133.33    $0.2047     $6.14                         $818.8000 1/29/2018***              0.33       $16.9697                             $5.6000           133.00    2.491       $    331.31    $481.89           $481.89
TOTAL:                                             130,000                               4,333.33                                             $63,003.72                            -                                                 $5.60        4,333.00                $ 10,793.51     $52,204.61   $52,204.61
* Post-class period sales valued using the greater of: (1) the average closing price between the end of the class period and the sales date; or (2) the actual sales price.
** Disregarding intra-class period gains and losses.
*** Forced sale due to holding of fractional share.
